WISS, Judge
(concurring in part and in the result):
I prefer not to dispose of this appeal by relying upon waiver purportedly based on appellant’s failure to object to trial counsel’s argument and to request immediate curative instructions and from his failure to request special limiting instructions from the military judge. Compare United *310States v. Horn, 9 MJ 429, 430 (CMA 1980), and authorities cited therein, with RCM 1001(g) and 1005(f), Manual for Courts-Martial, United States, 1984. See also United States v. Grandy, 11 MJ 270, 275 (CMA 1981).
Instead, I am satisfied that trial counsel’s erroneous argument was harmless, so I concur in Part IV of the majority opinion. In addition to the factors mentioned by the majority in this regard, I am further persuaded by appellant’s expressed request for a bad-conduct discharge and the fact that, apparently having survived the period of suspension without further incident (at least we are not advised to the contrary), his approved sentence to confinement extended only to 3 months.